United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1395
                        ___________________________

                         Juan Antonio Marquez Orellana

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: December 11, 2015
                            Filed: December 21, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

      Juan Antonio Marquez Orellana, a citizen of El Salvador, petitions for review
of an order of the Board of Immigration Appeals dismissing his appeal from the
decision of an immigration judge denying him withholding of removal.1 After careful
consideration, we conclude that substantial evidence supported the denial of
withholding of removal, because Marquez Orellana did not show a clear probability
that his life or freedom would be threatened because of a protected ground should he
be returned to El Salvador. See Davila-Mejia v. Mukasey, 531 F.3d 624, 627, 629
(8th Cir. 2008) (standard of review; standard for showing eligibility for withholding
of removal). Specifically, the two groups in which he asserts membership as grounds
for his claim are not recognized as particular social groups for purposes of
immigration relief. See Matul-Hernandez v. Holder, 685 F.3d 707, 711-13 (8th Cir.
2012) (individuals returning from United States and perceived as wealthy do not
constitute recognized particular social group); Gaitan v. Holder, 671 F.3d 678, 682
(8th Cir. 2012) (young males who have rejected or resisted gang recruitment do not
constitute recognized particular social group).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
      Marquez Orellana was also denied asylum and relief under the Convention
Against Torture, but he does not seek review of those denials.

                                        -2-